
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.35


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated as of April 30, 2008
and effective as of April 1, 2008 (the "Effective Date") by and between SCOTT A.
PIPER, an individual (the "Executive"), and COLORADO SATELLITE
BROADCASTING, INC., a Colorado corporation with offices at 7007 Winchester
Circle, Suite 200, Boulder, CO 80301 ("CSB"), recites and provides as follows:

        WHEREAS, CSB desires to retain the services of Executive, and Executive
desires to be employed by CSB, all on the terms and subject to the conditions
set forth herein.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, CSB and Executive agree as follows:

        1.    DEFINITION OF PARTIES.    As used herein, the term "CSB" shall
include CSB, its parent, affiliates and subsidiaries whether now in existence or
formed in the future.

        2.    TERM.    The Term of this Agreement shall begin as of the
Effective Date and shall continue until March 31, 2010, or such date as the
Agreement is terminated by either party as hereinafter provided (the "Term").

        3.    TERMS OF EMPLOYMENT.    

        A.    POSITION AND DUTIES.    

        (i)    During the Term, Executive shall perform such duties, and have
such title, as CSB in its sole discretion, shall determine.

        (ii)   During the Term, Executive agrees to devote his full-time
attention to the business and affairs of CSB. Executive's employment under this
Agreement shall be Executive's exclusive employment during the Term of this
Agreement.

        B.    COMPENSATION.    

        (i)    Base Salary.    During the Term, Executive shall receive a base
salary ("Base Salary"), which shall be paid in equal installments on a bi-weekly
basis, at the rate of Two Hundred Twenty Five Thousand Dollars ($225,000.00) per
annum, which Base Salary may be reviewed and adjusted, but in no event
decreased, annually. The Executive's Base Salary shall be subject to all
applicable federal, state and local withholding taxes and required withholdings
under any CSB benefits plans Executive participates in.

        (ii)    Discretionary Bonus.    In addition to Executive's Base Salary,
Executive shall be eligible for an annual discretionary bonus ("Bonus") which
shall be awarded based upon factors and individual and/or company performance
criteria established in the sole discretion of CSB.

        (iii)    Stock Options.    Executive shall be eligible to receive stock
options under the terms and conditions of any applicable Stock Option Plan
approved by shareholders of CSB, on the terms and conditions set forth in such a
plan. Stock Options shall be granted at the discretion of the Board of Directors
and the Compensation Committee of CSB.

        (iv)    Expenses.    During the Term, Executive shall be entitled to
receive reimbursement for all employment-related expenses incurred by Executive
in accordance with the policies, practices and procedures of CSB as in effect
generally from time to time after the Effective Date with respect to other
employees at Executive's level within CSB.

1

--------------------------------------------------------------------------------



        (v)    Vacation.    Executive acknowledges that CSB has no policy
concerning vacation time or sick leave applicable to its executive level
employees and, by executing this Agreement, Executive acknowledges and agrees
that he shall not accrue any such vacation or sick leave benefits during the
Term. Executive is authorized to take paid time off provided he meets his
professional and productivity obligations to CSB as determined by the Chief
Executive Officer of New Frontier Media, Inc. Executive is to coordinate time
off with the Chief Executive Officer or his designee.

        (vi)    Other Benefits.    During the Term, Executive shall be entitled
to such health insurance and other benefits, in accordance with the policies,
programs and practices of CSB which are in effect from time to time after the
Effective Date with respect to other employees at Executive's level within CSB.

        (vii)    Relationship Subsequent to this Agreement.    On or before the
end of the Term, CSB and Executive shall address the subject of a new or
extended employment agreement to take effect upon the expiration of this
Agreement. If the parties do not execute a new written agreement upon the
expiration of this Agreement, but the parties are negotiating a new agreement in
good-faith, Executive shall be paid the base salary as outlined within this
Agreement in regular bi-weekly installments.

        4.    TERMINATION OF EMPLOYMENT.    

        A.    DEATH.    If the Executive dies while employed by CSB, the
Executive's employment shall terminate on the date of death and CSB shall pay to
the Executive's executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 3 above and any benefits accrued and due under any applicable
benefit plans and programs of CSB, which amounts shall be paid within the time
frames specified by Colorado state wage law. Otherwise, CSB shall have no
further liability or obligation under this Agreement to the Executive's
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through the Executive.

        B.    DISABILITY.    If the Executive incurs a Disability (as defined
below) during the Term, the Executive's employment shall terminate on the date
of Disability. If the Executive's employment terminates on account of his
Disability, the Executive shall be entitled to receive any amounts earned,
accrued and owing but not yet paid under Section 3 above and any benefits
accrued and due under any applicable benefit plans and programs of CSB, which
amounts shall be paid within the time frames specified by Colorado state wage
law. For purposes of this Agreement, the term "Disability" shall have the same
meaning as under CSB long-term disability plan, or if there is no such plan, if
the Executive by virtue of ill health or other disability is unable to perform
substantially and continuously the duties assigned to him (as determined by the
Board in its sole discretion) for more than 90 consecutive or non-consecutive
days out of any 6 consecutive month period.

        C.    CAUSE.    CSB may terminate the Executive's employment at any time
for Cause (as defined below) upon written notice to the Executive (subject to
the Executive's opportunity to cure described below), in which event all
payments under this Agreement shall cease, except for any amounts earned,
accrued and owing but not yet paid under Section 3 above and any benefits
accrued and due under any applicable benefit plans and programs of CSB, which
amounts shall be paid within the time frames specified by Colorado state wage
law. For purposes of this Agreement, "Cause" shall mean any of the grounds for
termination of the Executive's employment listed below:

        (i)    The Executive's conviction of, or plea of guilty or nolo
contendere to, (i) a felony (other than traffic violations), (ii) a crime
involving moral turpitude, or (iii) a criminal act which adversely affects the
business or reputation of CSB, its parent or its subsidiaries;

        (ii)   The Executive's engagement in willful misconduct or willful or
gross neglect in the performance of his duties hereunder, or commission of an
act of fraud, embezzlement, theft, dishonesty, breach of trust or
misappropriation of funds against CSB, its parent or its subsidiaries;

2

--------------------------------------------------------------------------------



        (iii) Material breach of this Agreement by the Executive;

        (iv)  Violation by Executive of any of CSB's personnel policies; or

        (v)   The Executive's persistent and continuing failure to perform the
Executive's reasonable duties hereunder.

        If there is an event or condition that constitutes Cause under
(iii) (iv) or (v) above, the Executive shall have ten (10) days from the date
CSB provides notice to the Executive of the event or condition constituting
Cause to cure such event or condition (to the extent the event or condition is
curable), and if the Executive does so fully cure such event or condition, such
event or condition shall not constitute Cause hereunder.

        D.    WITHOUT CAUSE.    If the Executive's employment is terminated by
the Company without "Cause" (as defined in Section 4(C)), or if CSB materially
breaches this Agreement, this Section 4(D) shall apply.

        (i)    CSB may terminate the Executive's employment with CSB at any time
without Cause. Upon such termination without Cause, Executive shall be under no
obligation to render any additional services to CSB and shall be allowed to seek
other employment, subject to the Restrictive Covenants set forth herein.

        (ii)   Unless the Executive complies with the provisions of
Section 4D(iii) below, upon termination without Cause, Executive shall be
entitled to receive only any amounts earned, accrued and owing but not yet paid
under Section 3 above and any benefits accrued and due under any applicable
benefit plans and programs of CSB, which amounts shall be paid within the time
frames specified by Colorado state wage law. No other payments or benefits shall
be due under this Agreement to the Executive.

        (iii) Notwithstanding the provisions of Section 4D(ii), upon termination
without Cause under Section 4D(i) above, if the Executive executes and does not
revoke a written release, in a form reasonably acceptable to CSB, of any and all
claims against CSB and all related parties with respect to all matters arising
out of the Executive's employment by CSB, or the termination thereof (other than
claims for any entitlements under the terms of this Agreement or under any plans
or programs of the Company under which the Executive has accrued and is due a
benefit and to all indemnification and similar rights under the Company's
Certificate of Incorporation, Bylaws or otherwise) (the "Release"), the
Executive shall be entitled to receive, in addition to all amounts earned,
accrued and owing but not yet paid under Section 3 above and any benefits
accrued and due under any applicable benefit plans and programs of CSB, the
following:

        An amount equal to Executive's Base Salary (at the rate in effect
immediately before the Executive's termination or resignation, as applicable)
for the remaining duration of the Term, which will be payable in accordance with
CSB's normal payroll practices in regular bi-weekly installments; Payment of
premiums on behalf of Executive to allow Executive to receive COBRA coverage for
health, dental and vision benefits then being provided for Executive at the time
Executive's employment is terminated, for the remainder of the Term, which
benefit shall be provided subject to the applicable terms and conditions
governing such COBRA coverage; provided, however that if Executive commences
employment with another employer and is eligible to receive medical or other
welfare benefits under another employer-provider plan, the medical and other
welfare benefits to be provided by CSB as described herein shall terminate.

        (iv)    Application of Section 409A of Internal Revenue
Code.    Notwithstanding anything contained in Section 4D to the contrary, to
the extent that (i) the parties' agreement regarding the severance payments to
be made by CSB to Executive in accordance with this Agreement upon termination
of Executive without Cause is treated as a "nonqualified deferred compensation
plan" within the meaning of Section 409A(d)(1) of the Internal Revenue Code of
1986 (the "Code"), (ii) the Executive is a

3

--------------------------------------------------------------------------------




"specified employee" within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and (iii) Section 409A(a)(1)(A) of the Code would apply to any severance
payments to be made upon such termination, but for the application of
Section 409A(a)(2)(A)(i) of the Code required to avoid the tax consequences of
Section 409A of the Code, the first such severance payment under either scenario
shall cover all payments scheduled to be made to Executive during the first six
(6) months after the applicable date of termination and such first payment shall
be delayed until the day after the six (6) month anniversary of such date of
termination. If the Executive dies during such six-month period, the severance
payments shall be paid to the personal representative of the Executive's estate
as soon as practicable, but not later than 60 days, after the date of the
Executive's death. If payment is delayed pursuant to section 409A of the Code,
the accumulated amounts withheld on account of section 409A of the Code shall be
paid on the first business day after the end of the six-month period.

        E.    RESIGNATION.    The Executive may voluntarily terminate his
employment for any reason. In such event, after the effective date of such
termination, no payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued and owing but not yet
paid under Section 3 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company, which amounts shall be paid within
the time frames specified by Colorado state wage law.

        F.    NOTICE OF TERMINATION.    Any termination (whether based on
disability, with Cause or without Cause) shall be communicated by a written
Notice of Termination to the other party, and may be sent via first class mail,
facsimile transmission, email or personal delivery.

        G.    DATE OF TERMINATION.    "Date of Termination" shall mean: (i) the
date of transmission of the Notice of Termination by facsimile, email or
personal delivery, or (ii) three calendar days after the date of mailing by
first class mail, or (iii) date of death or disability (if applicable).

        5.    RESTRICTIVE COVENANTS    

        For good and valuable consideration, including but not limited to the
increase in Base Salary effectuated by this Agreement, and the continued
employment of Executive by CSB, Executive agrees to be bound to the following
restrictive covenants:

        A.    COVENANT AGAINST COMPETITION.    Executive agrees that he holds an
executive level position with CSB, and Executive further agrees that by virtue
of his position he has had access and will continue to have access to CSB'
Confidential Information and Trade Secrets (as those terms are defined below),
and Executive further agrees that CSB has a legitimate business interest in
preventing Executive from putting to a competitive use the information and
relationships which pertain to CSB that Executive acquired in the course of his
employment, and in protecting its customer base. Accordingly, Executive agrees
to the following:

        (i)    The Executive acknowledges and agrees that the principal business
of CSB is the sale, promotion and electronic distribution of adult themed
programming and events, whether such adult themed programming and events are
sold, promoted, or electronically distributed by means now known or hereafter
discovered including but not limited to the Internet, satellite systems, cable
systems, hotels, IPTV, mobile and/or stand alone systems (the "Business").

        (ii)   In addition, the Executive acknowledges and agrees that (i) CSB
is one of the limited number of companies who have developed the Business;
(ii) the Executive's work for CSB has given and will continue to give him access
to the Confidential Information and Trade Secrets of the Company; (iii) the
value of all goodwill resulting from the operation of the Business of CSB and
its subsidiaries and other affiliates should properly belong to CSB; (iv) the
covenants and agreements of the Executive in this Section are necessary to
preserve the value of such goodwill for the benefit of CSB; (v) the proprietary
technologies developed by CSB and its predecessors offer CSB a distinct
competitive

4

--------------------------------------------------------------------------------




advantage, and (vi) CSB would not have entered into this Agreement but for the
covenants and agreements set forth in this Section. Accordingly, the Executive
covenants and agrees that:

        (a)   By and in consideration of the salary and benefits to be provided
by CSB hereunder, including the severance arrangements set forth herein, and in
consideration of the Executive's executive position and exposure to the
Confidential Information and Trade Secrets of CSB, the Executive covenants and
agrees that, during the period commencing on the date hereof and ending one
(1) year following the date upon which the Executive shall cease to be paid any
compensation by CSB (the "Restricted Period"), he shall not anywhere in the
Restricted Territory, directly or indirectly (i) engage in any element of the
Business or otherwise compete with CSB, (ii) render any services to any person,
corporation, partnership or other entity (other than CSB or its affiliates)
primarily engaged in any element of the Business, or (iii) become interested in
any such person, corporation, partnership or other entity (other than CSB or its
affiliates) as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or capacity; provided, however, that, notwithstanding
the foregoing, the Executive may invest in securities of any entity, solely for
investment purposes and without participating in the business thereof, if
(A) such securities are traded on any national securities exchange or the
National Association of Securities Dealers, Inc. Automated Quotation System,
(B) the Executive is not a controlling person of, or a member of a group which
controls, such entity and (C) the Executive does not, directly or indirectly,
own 5% or more of any class of securities of such entity.

        For purposes of this Agreement, "Restricted Territory" shall mean any
state, county, or locality in the United States in which CSB conducts Business
and any other country, city, state, jurisdiction, or territory in which CSB does
Business while the Executive is an employee of CSB Media or any of its
subsidiaries.

        For purposes of this Agreement, "Trade Secret" means all non-public
information whether tangible or intangible related to the products, services or
business of CSB that (a) derives economic value, actual or potential, from not
being generally known to or readily ascertainable by other persons who can
obtain economic value from its disclosure or use; or (b) is the subject of
efforts by CSB that are reasonable under the circumstances to maintain its
secrecy, which might include, (i) marking any information reduced to tangible
form clearly and conspicuously with a legend identifying its confidential or
trade secret nature; (ii) identifying any oral communication as confidential or
secret immediately before, during, or after such oral communication; or
(iii) otherwise treating such information as confidential or secret. Assuming
the criteria in clauses (a) or (b) above are met, Trade Secrets includes
information, without regard to form, including, but not limited to, technical
and nontechnical data, formulas, patterns, designs, compilations, computer
programs and software, devices, inventions, methods, techniques, drawings,
processes, financial data, financial plans, product plans, lists of actual or
potential customers and suppliers which are not commonly known by or available
to the public, research, development, and existing and future products.

        (b)   Notwithstanding anything to the contrary in Section 5A(ii)(a)
above, in the event of: (i) a material default by CSB of the performance of any
of its material obligations hereunder, which default is not cured within ten
(10) days after notice thereof, such Restricted Period shall terminate; or
(ii) a termination of Executive without Cause, such Restricted Period shall
terminate on the date of CSB' last payment of severance benefits to Executive,
as provided above.

        B.    NON-SOLICITATION.    During the Restricted Period, Executive shall
not, directly or indirectly, (i) solicit or encourage to leave the employment or
other service of CSB any employee or independent contractor thereof; or
(ii) hire (on behalf of Executive or any other person or entity) any employee or
independent contractor who has left the employment or other service of CSB
within the one-year period which follows the termination of such employer's or
independent contractor's employment or other service with CSB. For purposes of
the preceding sentence, the term "independent

5

--------------------------------------------------------------------------------




contractor" shall refer to independent contractors of CSB whose services relate
directly to the conduct of the Business. During the Restricted Period, the
Executive will not, whether for his own account or for the account of any other
person, firm, corporation or other business organization, intentionally
interfere with CSB' relationship with, or endeavor to entice away from CSB any
person who during the Term is or was a customer, client, supplier, licensee or
other business relation of CSB.

        C.    CONFIDENTIALITY OBLIGATIONS    

        (i)    CONFIDENTIAL INFORMATION.    As used in this Agreement,
"Confidential Information" includes, without limitation, design information,
manufacturing information, business, financial, and technical information, sales
and processing information, product information, customer lists, vendor
information, vendor lists, pricing information, corporation and personal
business opportunities, software, computer disks or files, or any other
electronic information of any kind, Rolodex cards or other lists of names,
addresses or telephone numbers, financial information, current projects,
projects in development and future projects, forecasts, plans, contracts,
releases, and other documents, materials, writings or information, including
those which are prepared, developed or created by Executive, or which come into
the possession of Executive by any means or manner, and which relate directly or
indirectly to CSB (all of the above collectively referred to as "Confidential
Information"). Confidential Information includes information developed by
Executive in the course of Executive's services for CSB, as well as other
Confidential Information to which Executive may have access in connection with
Executive's services. Confidential Information also includes the confidential
information of other individuals or entities with which CSB has a business
relationship. Confidential Information shall not include any information
(a) which is in the public domain or which enters the public domain through no
act of omission of Executive or (b) which was in the possession of Executive
prior to the commencement of his employment with CSB.

        (ii)    DUTY OF CONFIDENTIALITY.    At all times during his employment
and thereafter, Executive will maintain in strictest confidence and will not,
directly or indirectly, disclose or use (or allow others working with or related
to Executive to disclose or use) any Confidential Information belonging to CSB,
whether in oral, written, electronic or permanent form, except solely to the
extent necessary to perform services on behalf of CSB. Upon termination of this
Agreement, or at the request of CSB prior to its termination, Executive shall
deliver forthwith to CSB all Confidential Information (and all copies thereof)
in Executive's possession or control belonging to CSB and all tangible items
embodying or containing Confidential Information.

        (iii)    DOCUMENTS, RECORDS, ETC.    All documents, records, data,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Executive by CSB or are produced by
Executive in connection with Executive's services will be and remain the sole
property of CSB. Executive will return to CSB forthwith all such materials and
property upon the termination of this Agreement or sooner if requested by CSB.

        D.    ASSIGNMENT OF RIGHTS.    Executive shall make full and prompt
disclosure to CSB of any and all designs, intellectual property, software,
inventions, discoveries, or improvements (individually and collectively,
"Inventions") made by Executive as a result or product of his employment
relationship with CSB. Executive hereby assigns to CSB without additional
compensation the entire worldwide right, title and interest in and to such
Inventions, and related intellectual property rights and without limitation all
copyrights, copyright renewals or reversions, trademarks, trade names, trade
dress rights, industrial design, industrial model, inventions, priority rights,
patent rights, patent applications, patents, design patents and any other rights
or protections in connection therewith or related thereto, for exploitation in
any form or medium, of any kind or nature whatsoever, whether now known or
hereafter devised. To the extent that any work created by Executive can be a
work for hire pursuant to U.S. Copyright Law, the parties deem such work a work
for hire and Executive should be considered the author thereof. Executive shall,
at the request of CSB, without additional compensation from time

6

--------------------------------------------------------------------------------




to time execute, acknowledge and deliver to CSB such instruments and documents
as CSB may require to perfect, transfer and vest in CSB the entire right, title
and interest in and to such inventions. In the event that Executive does not
timely perform such obligations, Executive hereby makes CSB and its officers his
attorney in fact and gives them the power of attorney to perform such
obligations and to execute such documents on Executive's behalf. Executive shall
cooperate with CSB upon CSB's request and at CSB's cost but without additional
compensation in the preparation and prosecution of patent, trademark, industrial
design and model, and copyright applications worldwide for protection of rights
to any Inventions.

        E.    LEGAL AND EQUITABLE REMEDIES.    Because the Executive's services
are personal and unique and the Executive has had and will continue to have
access to and has become and will continue to become acquainted with the
Confidential Information and Trade Secrets of CSB, and because any breach by the
Executive of any of the confidentiality covenants and restrictive covenants
contained in Section 5 would result in irreparable injury and damage for which
money damages would not provide an adequate remedy, CSB shall have the right to
enforce the restrictions set forth in Section 5 by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that CSB may have for a breach, or threatened breach,
of the obligations described in Section 5. The Executive agrees that in any
action in which CSB seeks injunction, specific performance or other equitable
relief, the Executive will not assert or contend that any of the provisions of
Section 5 are unreasonable or otherwise unenforceable.

        F.    SCOPE/BLUE PENCIL PROVISIONS.    Executive agrees that the
duration, scope and geographic area of the restrictions stated in this Section
are reasonable and necessary given the nature of CSB' Business. However, in the
event that a court or arbitrator of competent jurisdiction shall hold that the
duration, scope, geographic area or other restrictions stated herein are
unreasonable and unenforceable under circumstances then existing, the parties
agree that the maximum duration, scope, area or other restrictions reasonable
under such circumstances shall be substituted for the stated duration, scope,
area or other restrictions.

        G.    INDEPENDENT AGREEMENT.    The covenants made in this Section 5
shall be construed as an agreement independent of any other provisions of this
Agreement, and shall survive the termination of this Agreement. Moreover, the
existence of any claim or cause of action of Executive against CSB, whether or
not predicated upon the terms of this Agreement, shall not constitute a defense
to the enforcement of these covenants. Notwithstanding anything to the contrary
in this paragraph, Executive shall be released from his obligations under
paragraph 5(A) of this Agreement [Covenant Against Competition] if CSB is in
material breach of its obligations set forth in paragraph 3(B) of this Agreement
[Compensation], provided such material breach remains uncured for more than
thirty (30) days after written notice of said breach from Executive to CSB.

        6.    ARBITRATION.    To the maximum extent permitted by law, all
disputes, controversies, claims, or demands of any kind or nature arising
between the parties in connection with this Agreement, whether at law or in
equity or based upon common law or any federal or state statute, rule, or
regulation, that cannot be resolved between the parties through CSB' internal
complaint resolution procedures, shall be submitted to binding arbitration by
the American Arbitration Association; provided, however, that this arbitration
requirement shall not apply to any action by CSB to obtain injunctive relief
pursuant to Section 5 hereof to prevent any violation by Employee of the terms
of this Agreement, which injunctive action may be brought in any court of
competent jurisdiction.

        Any arbitration commenced hereunder shall be initiated in Boulder,
Colorado and shall be governed by the AAA National Rules for the Resolution of
Employment Disputes. The arbitration shall occur before a single arbitrator that
shall be mutually agreed upon by the parties hereto. If the parties cannot agree
on a single arbitrator, then an arbitrator shall be selected in accordance with
the rules of AAA. The arbitration must be filed within six months of the act or
omission which gives rise to the

7

--------------------------------------------------------------------------------




claim. Each party shall be entitled to take any discovery as is permitted by the
applicable rules and the arbitrator. In determining the extent of discovery, the
arbitrator shall exercise discretion, but shall consider the expense of the
desired discovery and the importance of the discovery to a just adjudication.

        The findings, conclusions, and award rendered in any arbitration shall
be binding upon the parties and shall finally determine all questions of fact
relating to the dispute. Judgment upon the arbitration award may be entered in
the appropriate court, state or federal, having jurisdiction, and each party
expressly waives any right to appeal any such judgment rendered by the court.
Any party may apply to a court of competent jurisdiction for entry of judgment
on the arbitration award.

        The party instituting arbitration shall be responsible for paying any
filing fee(s) required. Each party shall be responsible for paying their own
attorney's fees. CSB shall initially advance the costs of the arbitrator's fee
for services, whether arbitration is instituted by CSB or Executive. However,
the Arbitrator shall have the power, in his or her discretion, to award some or
all of the costs of arbitration and reasonable attorneys' fees to the prevailing
party. Any party may apply to a court of competent jurisdiction for entry of
judgment on the arbitration award.

        The parties agree that failure to comply with the provisions of this
paragraph shall constitute grounds for the dismissal of any suit, action, or
proceeding instituted in any federal, state, or local court or before any
administrative tribunal with respect to any dispute which arises during the
period of this Agreement and which is subject to this arbitration agreement. The
arbitration provisions of this Agreement are specifically enforceable by each
party to the Agreement and shall survive the termination or expiration of the
Agreement.

        THE EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALL
ARBITRABLE DISPUTES MEANS THE EXECUTIVE IS AGREEING TO WAIVE TO THE MAXIMUM
EXTENT PERMITTED BY LAW ANY RIGHT THE EXECUTIVE MAY HAVE TO ASK FOR A JURY OR
COURT TRIAL IN ANY DISPUTE WITH THE COMPANY.

        7.    NO CONFLICTING OBLIGATIONS OF EXECUTIVE.    Executive represents
and warrants that he is not subject to any duties or restrictions under any
prior agreement with any previous employer or other person or entity, and that
he has no rights or obligations which may conflict with the interests of CSB or
with the performance of Executive's duties and obligations under this Agreement.
Executive agrees to notify CSB immediately if any such conflicts occur in the
future.

        8.    SUCCESSORS.    

        A.    This Agreement is personal to Executive and shall not be
assignable by Executive.

        B.    This Agreement shall inure to the benefit of CSB and its
successors and assigns. Upon written notice to Executive, CSB may assign this
Agreement to any successor or affiliated entity, subsidiary, sibling, or parent
company.

        9.    LAW CHANGES.    To the extent that any payment under this
Agreement is deemed to be deferred compensation subject to the requirements of
section 409A of the Code, this Agreement shall be administered so that such
payments will be made in accordance with the requirements of section 409A of the
Code.

        10.    MISCELLANEOUS    

        A.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without
reference to the principles of conflict of laws.

        B.    Captions/Headings.    The captions and headings of this Agreement
are not part of the provisions hereof and shall have no force or effect.

8

--------------------------------------------------------------------------------



        C.    Entire Agreement.    This Agreement contains the full and complete
understanding between the parties hereto and supersedes all prior
understandings, whether written or oral pertaining to the subject matter hereof.

        D.    Modifications of Agreement.    This Agreement may not be amended
or modified otherwise than by written agreement executed by Executive and by the
designated representative of the Board. Notwithstanding anything to the
contrary, CSB hereby reserves the right to unilaterally amend this Agreement as
necessary to avoid the imposition of liability under or as a consequence of the
application of the provisions of Section 409A of the Code.

        E.    Notices.    All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or by
facsimile, or by email, or by hand delivery to such address as either party
shall have furnished to the other in writing in accordance herewith:

Colorado Satellite Broadcasting, Inc.
7007 Winchester Circle, Suite 200
Boulder, CO 80301
Attn: Ira Bahr, Chief Operating Officer

Executive:
Scott A. Piper

        F.    Severability.    If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

        G.    Withholdings.    CSB shall withhold from any amounts payable under
this Agreement such amounts as are required to be withheld pursuant to any
applicable law or regulation, including without limitation amounts required to
be withheld for Federal, State and local taxes, as well as garnishments and
other required withholdings.

        H.    Remedies Cumulative; No Waiver.    No remedy conferred upon a
party by this Agreement is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to any
other remedy given under this Agreement or now or hereafter existing at law or
in equity. The failure of either party to insist upon strict compliance with any
provision of this Agreement, or the failure to assert any right either party may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

        I.    Counterparts.    This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.

Signature Page to Follow

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Executive has hereunto set Executive's hand, and CSB
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.


COLORADO SATELLITE BROADCASTING, INC.
 
EXECUTIVE
By:
 
/s/  IRA BAHR      

--------------------------------------------------------------------------------


 
By:
 
/s/  SCOTT PIPER      

--------------------------------------------------------------------------------

Name:   Ira Bahr   Name:   Scott A. Piper Title:   Chief Operating Officer      
 

10

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
